Citation Nr: 0117071	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision which 
denied entitlement to a total disability rating based on 
individual unemployability.  This issue was remanded by the 
Board in September 2000.  This remand was a result of a 
notice of disagreement having been filed, without a statement 
of the case having been issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  That action has been accomplished, 
the new appeal has been perfected, and the matter is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Service connection is in effect for depressive reaction 
and schizoaffective disorder, rated as 50 percent disabling 
and lumbosacral strain, rated as 20 percent disabling; his 
combined rating is 60 percent.  

3.  The veteran has an Associate's degree and has worked in 
construction and as a taxicab driver.  

4.  The veteran's service-connected disorders do not render 
it impossible for the average person to follow a 
substantially gainful occupation or render the veteran unable 
to secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.  

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis.  
CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000)(to be codified at 38 U.S.C. § 5100 et. seq.); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability, as he 
is unable to work due to his service-connected disabilities.  
The Board notes that during the time this case was undergoing 
appellate development, there was a significant change in the 
law.  In November 2000, the Veterans Claims Assistance Act of 
2000 was passed.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  After reviewing the case, the 
Board concludes that all appropriate notice has been 
provided, and it does not appear that an additional 
examination is indicated.  The appellant has been notified of 
the matters needed to establish entitlement to the benefit 
requested.  There has been no indication that there is any 
evidence that could or should be obtained that would alter 
the outcome in this case.  As such, the Board will proceed to 
the merits of the case.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (Precedent Opinion of the VA General 
Counsel; see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

In this case, the veteran does not have a single disability 
rated at 60 percent.  Service connection is in effect for 
depressive reaction and schizoaffective disorder with a 50 
percent evaluation and for lumbosacral strain with a 20 
percent evaluation.  The combined evaluation for his service-
connected disabilities is 60 percent.  However, the combined 
rating of 60 percent for his service-connected disabilities 
is not the end of the inquiry.  The threshold question is 
whether the service-connected disabilities are sufficient, in 
and of themselves, to render the veteran unable to secure or 
follow a substantially gainful employment.  

The record reveals that the veteran was born in February 
1948, and has achieved an Associate's degree in building 
construction technology.  With respect to work history, he 
worked as a union carpenter for 15 years until he injured his 
hand on the job.  Private medical records show that he 
injured his right thumb at work in 1981 and underwent 
multiple surgeries on his hand.  On his application for 
increased compensation based on unemployability, the veteran 
indicated that he has been too disabled to work since 1986.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  He did not list a particular condition (service-
connected) in the disability application as the disability 
that precluded him from working and reported at that time 
that he last worked full time in 1986.  In evaluating the 
veteran's claim, the Board stresses that only disabilities 
stemming from the service-connected conditions, namely 
lumbosacral strain and depressive reaction with 
schizoaffective disorder, may be considered.  The Board notes 
that the veteran has multiple medical problems, including a 
history of left knee injury, corneal abrasions, substance 
abuse, and a history of right hand surgeries which are not 
shown to be related to his service connected disabilities or 
otherwise service connected at this time.  Further, the Board 
is precluded from considering the veteran's age in 
determining entitlement to this benefit.  38 C.F.R. § 4.19.  

In this case, the clinical evidence of record suggests that 
non-service-connected disabilities play a significant role in 
interfering with the veteran's ability to work.  
Significantly, private medical records dated in July 1981 
reflect that the veteran injured his right thumb at work and 
suffered a dislocation fracture.  Subsequent records note 
that he underwent multiple surgeries for the condition and 
missed substantial time from work.  Private records dated in 
May 1989 reveal that the veteran injured his left knee after 
falling from a ladder.  The veteran underwent left knee 
surgery for internal derangement of the left knee.  It was 
noted that the veteran was unable to work due to left knee 
pain and limitation of motion.  

The historical medical evidence also shows treatment for the 
veteran's service-connected low back and psychiatric 
disorders.  In this regard, it is noted that VA hospital 
records dated in 1990 reflect admissions secondary to 
schizophrenia, chronic paranoid type and rule out major 
depression.  On VA examination in January 1991, the veteran 
indicated that he was self-employed as a taxicab driver.  He 
stated that his history of multiple hand surgeries and a left 
knee injury prevented him from working for 6 years, during 
which time he obtained an Associate's degree.  The diagnosis 
was depressive reaction.  

A VA hospital record dated in June 1996 reflects that the 
veteran was admitted with symptoms of delusions, flight of 
ideas, disorganized thoughts, auditory hallucinations, and 
very poor insight and judgment.  The admitting diagnosis was 
schizophrenia, paranoid type, acute exacerbation.  Bilateral 
corneal abrasions were also noted.  

On VA spine examination in August 1997, no postural 
abnormalities or fixed deformities were shown.  Atrophy of 
the lumbar musculature and paralumbar areas was noted.  No 
reflex, sensory, or motor deficits were noted, no were there 
any weaknesses in the lower extremities.  The examiner noted 
that the veteran had good range of motion of the lumbar 
spine.  The diagnosis was arthritis of the lumbosacral spine, 
by history.  

On VA mental disorders examination in August 1997, the 
veteran reported that he previously managed a construction 
company until 1989 but had not worked in construction since 
that time.  He said that he was considered an "insurance 
risk" because he took antipsychotic medication.  He stated 
that he worked intermittently as a cab driver since 1991.  It 
was noted that the veteran was imprisoned for thirteen months 
in 1995 to 1996 for aggravated assault.  The veteran reported 
that he saw a VA psychiatrist for medication management.  His 
prescription medications included Haldol, Cogentin, and 
Prozac each day.  Objective findings revealed that the 
veteran was alert and oriented times three, well nourished, 
with slightly disheveled appearance and in no acute distress.  
His affect was blunted and his mood was depressed.  The 
diagnoses included schizoaffective disorder and cocaine 
abuse, in remission.  His Global Assessment of Functioning 
(GAF) score was 45-50.  The examiner noted that the veteran's 
symptoms interfered with his ability to work and he remained 
socially isolated with some paranoid feelings.  

A November 1997 VA counseling record shows that the veteran 
reported that he had "run out" of his medication and began 
hearing voices.  He stated that he was no longer employed by 
the taxi company because he did not disclose his history of 
prior felonies on the initial application.  He admitted to 
relapse of substance abuse.  

The Board notes that there is no evidence contained in the 
record that the veteran stopped working due to a service-
connected psychiatric condition or due to lumbosacral strain.  
Specifically, although the veteran related being an 
"insurance risk" due to taking anti-psychotic medication, 
he stated that he lost his job with the taxicab company for 
failing to disclose his history of felonies on an 
application.  The medical records as a whole do not show that 
he is not employed in construction or as a taxi driver, 
solely due to the service-connected psychiatric disorder or 
lumbosacral strain.  Rather the evidence suggests that he is 
not working due in part, to non-service-connected knee and 
hand disorders as well as other matters not related to any 
physical disability.  

Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
as a result of his service-connected lumbosacral strain and 
psychiatric disorder.  

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  He 
has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veterans rated 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  38 C.F.R. 
§§ 4.1, 4.15 (1998); Van Hoose.  The veteran's lumbosacral 
strain and psychiatric disorder are not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  


ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

